Citation Nr: 0521461	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  02-01 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a right shoulder 
disability.

2. Entitlement to service connection for a psychiatric 
disorder, to include major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan




INTRODUCTION

The veteran had active service from May 1961 to September 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Columbia, 
South Carolina Regional Office (RO).  By a rating action of 
January 2001, the RO denied service connection for right 
shoulder and psychiatric disabilities.

In his April 2002 substantive appeal the veteran requested a 
hearing at the Board's offices in Washington, D.C.  He did 
not report for a Board hearing scheduled in September 2002.  
Consequently, his request for a hearing is deemed to be 
withdrawn.  See 38 C.F.R. § 20.702(d) (2004).

In a December 2002 decision the Board denied service 
connection for a neck disability.  In September 2003 the 
Board remanded the issues of service connection for a right 
shoulder disorder, a psychiatric disability, and a low back 
disorder.  In a rating decision of October 2004 the RO in 
Huntington, West Virginia granted service connection for 
degenerative disc disease of the lumbar spine, which was 
assigned a 10 percent rating from May 22, 1997.


FINDINGS OF FACT

1.  A psychiatric disability was not demonstrated during 
service, a psychosis was not demonstrated to a compensable 
degree within one year of service, and a current psychiatric 
disability is unrelated to service.  

2.  A right shoulder disorder was not demonstrated during 
service, arthritis of the right shoulder was not demonstrated 
until many years after service, and a current right shoulder 
disability is unrelated to service.  


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by service nor may service connection for major 
depression be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004)  

2.  A right shoulder disability was not incurred in or 
aggravated by service nor may service connection for 
arthritis of the right shoulder be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 
3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), Pub. L. 106-475, 
114 Stat. 2099 (Nov. 9, 2000), modified VA's duties to notify 
and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The VCAA also requires VA to provide certain notice to a 
claimant.  In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 
(2004) the United States Court of Appeals for Veterans Claims 
(Court) found that a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004) should:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession.

In a letter dated in June 2001 the RO informed the veteran of 
the evidence needed to substantiate his claims.  This letter, 
as well as the statement of the case and supplemental 
statement of the case informed him of who was responsible for 
obtaining what evidence.  In addition, the veteran was 
provided with a supplemental statement of the case containing 
the provisions of 38 C.F.R. § 3.159(b), whereby VA undertook 
to tell claimants to submit relevant evidence or information 
in their possessions.  These notice served to inform the 
veteran that he should submit relevant evidence or 
information in his possession.

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA notice regarding his claims was sent to 
the veteran after the initial rating action being appealed.  
However, more recently the Court has held that the lack of 
VCAA notice prior to initial adjudication of the claim is 
adequately remedied by providing such notice thereafter, as 
was done in this case.  

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current 
claims. In addition, pursuant to the VCAA, the veteran has 
received  recent VA examinations.  The examiner had access to 
all the relevant evidence of record and provided the 
necessary medical findings and opinions to evaluate the 
veteran's current claims.  

I. Factual Basis.  

Review of the veteran's service medical records reveals no 
complaints, findings, or diagnosis indicative of any 
psychiatric disorder.  The service medical records do show 
that he was seen in September 1965 with complaints that 
include a sore neck and left shoulder following an automobile 
accident X-rays were taken and showed no fractures.  The 
impression was bruises and mild abrasions.  On the veteran's 
July 1970 examination prior to service discharge, no 
pertinent abnormalities were noted on clinical evaluation.  
The veteran was evaluated as psychiatrically normal and his 
upper extremities were evaluated as normal.  

Private clinical records reveal that the veteran was seen in 
February 1974 for the treatment of an injury to the right 
shoulder sustained in a fall.  Evaluation revealed tenderness 
in the right shoulder.  Additional private records reveal 
treatment in 1999 for right bicep tendonitis that followed a 
lifting injury to the area in January of that year.  X-rays 
were reported to show no abnormalities.  

The veteran was hospitalized the VA in July and August 2000 
with complaints of insomnia, guilt, feelings of hopelessness, 
and a decreased energy level.  It was reported that there had 
been no previous treatment or hospitalization for psychiatric 
problems, but the veteran gave a history of an episode of 
depression 30 years earlier.  At the time of discharge, the 
diagnosis on Axis I was mild, recurrent major depressive 
disorder.  The veteran's depression was attributed to 
coronary artery disease for which the veteran had undergone 
bypass surgery in 1999.  

Subsequent VA treatment for major depression was reported.  

In a statement dated in September 2000, a private physician 
reported that the veteran suffered from major depression that 
had its onset in 1979.  In a July 2001 statement, another 
private physician reported treating the veteran for 
"depression, back, and a shoulder conditions" between 1971 
and 1979.  The physician reported that the veteran's 
treatment records had been destroyed, but because the veteran 
was a regular patient, the physician remembered treating him.

After a VA psychiatric examination conducted in July 2004, 
the pertinent diagnosis was recurrent major depression with 
psychotic features.  The examining physician opined that it 
was less likely than not that the veteran's psychiatric 
disorder was related to any in-service injury, or that his 
psychosis was manifested during the one year following 
service.  

During a July 2004 VA orthopedic examination the veteran gave 
a history of right shoulder pain since a 1963 in-service 
automobile accident.  During the examination x-rays revealed 
minimal glenohumeral arthritis as well as arthritis in the 
acromioclavicular joint.  The diagnoses of the examination 
were mild glenohumeral arthritis, asymptomatic AC joint 
degenerative joint disease, biceps tendonitis and impingement 
syndrome.  The examiner opined that the veteran's current 
right shoulder arthritis was unrelated to an in-service 
automobile accident.  The opinion was based on the fact that 
X-rays made at the time of the in-service accident did not 
show a fracture or dislocation.

II.	Legal Analysis.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  Service connection for a psychosis 
and degenerative arthritis may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year subsequent to discharge from service. 38 
U.S.C.A. §§ 1101,1112, 1113, 1137(West 2002): 38 C.F.R. §§ 
3.307, 3.309 (2004).  Service connection may be granted for 
disability diagnosed after service when the evidence 
indicates that such had its onset during service. 38 C.F.R. § 
3.303(d) (2004).

The veteran has reported without elaboration that depression 
was present during service at Fort Gordon, Georgia in 1964, 
but as a layperson he would not be competent to report a 
diagnosis of a psychiatric disability in service.  

Other evidence of record does not reveal any findings 
indicative of a psychiatric disability during service.  
Statements from an acquaintance and the private physician 
also note the presence of depression shortly after service.  
There is no competent evidence placing the onset of 
depression in service, or otherwise relating it to service.

The clinical evidence documents that the veteran's currently 
diagnosed major depression was first treated in 1979, about 
nine years post service.  A psychosis was not diagnosed until 
the recent VA examination.  Moreover, after the recent VA 
examination and review of the veteran's record, the VA 
physician opined essentially, that the veteran's current 
psychiatric disorder was not related to service, and that the 
psychosis was not manifested within the one year presumptive 
period following discharge from service.  There is no 
competent evidence against this opinion.  

Since the evidence does not show that the veteran's 
psychiatric disability had its onset during service, that a 
psychosis was manifested within the presumptive period 
thereafter, or that his current psychiatric disability is 
otherwise related to service, the weight of the evidence is 
against the claim for service connection for a psychiatric 
disability must be denied.  

The veteran's service medical records also disclose no 
findings, complaints, or findings indicative of any right 
shoulder disability.  (The records show that the injury 
associated with the veteran's in-service automobile was to 
the left shoulder.)  

Although a private physician has recently reported treatment 
for "a shoulder condition" as early as 1971, the physician 
did not specify the shoulder that was treated or the nature 
of the condition.

The first clinical evidence of any right shoulder disability 
dates from early 1974, more than three years post service.  
That treatment was provided only after an injury from what 
was described as a recent fall.  The record does not show any 
findings of arthritis in the right shoulder until a 2004 VA 
examination.  

Finally, a VA physician essentially opined after the 2004 VA 
examination that the veteran's right shoulder disability was 
unrelated to service.  There is no other competent evidence 
of a link between a current right shoulder disability and 
service.  Since the evidence does not show that the veteran's 
right shoulder disability had its onset during service, that 
arthritis of the right shoulder developed within the 
presumptive period after service, or that a current right 
shoulder disability is otherwise related to service; service 
connection for the veteran's current right shoulder 
disability must be denied.

Because the weight of the evidence is against both the 
shoulder and psychiatric disability claims, reasonable doubt 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002).



ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a psychiatric disorder, 
to include major depression, is denied.

                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


